                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Christopher J. Bouldrey,

                        Plaintiff,     Case No. 18-11543

v.                                     Judith E. Levy
                                       United States District Judge
Michigan Department of
Corrections, Warden Shawn              Mag. Judge Anthony P. Patti
Brewer, and Lieutenant Amador
Ybarra,

                        Defendants.

________________________________/

       OPINION AND ORDER ADOPTING REPORT AND
      RECOMMENDATION IN PART [12] AND GRANTING
          DEFENDANTS’ MOTION TO DISMISS [7]

     Plaintiff Christopher J. Bouldrey brings a First Amendment

retaliation   claim   against   defendants   Michigan    Department      of

Corrections (“MDOC”), Warden Shawn Brewer, and Lieutenant Amador

Ybarra under 42 U.S.C. § 1983. Plaintiff is a corrections officer (“CO”) at

the G. Robert Cotton Correctional Facility (“JCF”), an MDOC prison. He

alleges that defendants violated his constitutional right to free speech

when they gave him a three-day suspension for sending an email to all
JCF employees. The Magistrate Judge’s report and recommendation

(Dkt. 12) that defendants’ motion to dismiss (Dkt. 7) be granted and the

parties’ objections and responses (Dkts. 13–15) are before the Court.

  I.     Background

       The Court adopts the factual background set forth in the report and

recommendation (Dkt. 12), but provides a brief summary for context.

Bouldrey is a CO at JCF and employed by MDOC. (Dkt. 1 at 1–3.) On

December 20, 2015, Bouldrey sent an email to the JCF listserv, “JCF-

LAN-GRP”:

       First of all, merry Christmas and happy new years to all.
       Unfortunately, this is the time of year at Cotton that morale
       is lowest. Why? Because of how staff REALLY treat one
       another. Christmas is a Christian holiday. There is no down
       side to being Christian.It is doing more for others than for
       yourself, treating others the way you would like to be treated,
       being selfless not selfish. Last year 40 officers called in sick
       on Christmas day alone. and it was no better over new years.
       I spent this entire year pushing to undo this incredibly selfish
       “tradition” here and don’t think I could have been treated
       more like a convict. Supervisors cowered behind blaming the
       union, the union did what it always does, acts like a lousy
       parent and stands in front of it’s worst behaving children and
       says” you get your filthy hands off my little angels”, human
       resources pointed the finger at Cotton, the administration hid
       behind the comforting cloak of ignorance and pretended not to
       know this problem existed, all while around 100 staff were
       mandated lest year between Christmas and new years
       holidays. I was lied to, spun, etc.. for months. Enough. It’s
       time to stand together, call a truce, and practice “ do unto
                                      2
              others” like we all were raised as right. Having an enjoyable
              workplace is up to us, and how we treat each other. It should
              be a lot easier to distinguish between convicts and staff based
              on behavior than it is here! We have been trained to
              “dehumanize” people from the time we hired in. “Convicts are
              the lowest vermin[] on the planet” .And so we have power over
              them. Abraham Lincoln said, “If you want to see the true
              character of a man . . . give him power”. Many of us here
              struggle to handle this responsibility. Treating everyone. .
              .family members ,spouses, coworkers, and neighbors like they
              are beneath us. The only people that have “nothing coming”
              are those of us who were unlucky enough to get the holidays
              to fall on our rdo’s or have an annual leave spot reserved. As
              we say in the military, “carry your OWN pack, Pull your own
              weight’” The difference between a man and a boy is a boy does
              what he WANTS to do but a man does what he NEEDS to do.
              Saddly there are a lot of boys here. If you plan on calling in
              sick again this holiday season forcing your coworker to stay
              for another 8 hours and “carry your pack” for you, come see
              me in E unit, I'm there everyday about 10 minutes early for
              2nd shift, I have some print offs identifying sociopaths that
              might interest you and help you. Otherwise, do unto others
              and lets help each other have a great holiday season with
              what’s left of our time with family without it being “stolen”
              from us from the selfish staff. Remember, do unto others
              means something positive, not sticking it to someone else
              first. God bless you all and merry Christmas, Bouldrey.

(Dkt. 9 at 22 (errors in original).)1

              In response to the email, defendant Ybarra initiated an

investigation, which led to five disciplinary charges against plaintiff: “1)

                                                            
        The Court may consider the original email without converting the motion into
              1

one for summary judgment because plaintiff relies on and references the email in his
complaint. Watermark Senior Living Ret. Cmtys., Inc. v. Morrison Mgmt. Specialists,
Inc., 905 F.3d 421, 425–26 (6th Cir. 2018).
                                                               3
Misuse of State Equipment; 2) Conduct [U]nbecoming; 3) Enforcing Rules

Regulations[,]      etc.;   4)   Humane    Treatment;    and    5)    Class   I

Insubordination.” (Dkt. 1 at 3.) Plaintiff received a three-day suspension.

(Id. at 5.)

         Plaintiff brings a First Amendment retaliation claim, alleging that

defendants violated his freedom of speech by punishing him for sending

the email. (Id. at 7.) He claims that in the email, he was speaking as a

private citizen on a matter of public concern. (Id.) Plaintiff sues

defendants in their individual and official capacities. (Id. at 1.)

         Defendants filed a motion to dismiss. (Dkt. 7.) Plaintiff opposes the

motion and requests discovery. (Dkt. 9 at 2.) The Magistrate Judge issued

a report and recommendation that the Court grant defendants’ motion to

dismiss. (Dkt. 12). The parties filed objections (Dkts. 13, 14), and

defendants responded to plaintiff’s objections. (Dkt. 15.)

   II.     Legal Standard

         A party may object to a magistrate judge’s report and

recommendation on dispositive motions. 28 U.S.C. § 636(b)(1)(B)–(C);

Fed. R. Civ. P. 72(b)(1)–(2). A district judge must resolve proper

objections to a report and recommendation on a dispositive motion under


                                       4
a de novo standard of review. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). “De

novo review in these circumstances entails at least a review of the

evidence that faced the magistrate judge; the Court may not act solely on

the basis of a report and recommendation.” Spooner v. Jackson, 321 F.

Supp. 2d 867, 869 (E.D. Mich. 2004) (citing 12 Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 3070.2 (2d ed. 1997)).

     A proper objection identifies the portion of the report and

recommendation that the objecting party takes issue with and then

specifies the factual or legal basis of the error. E.D. Mich. LR 72.1(d)(1);

see Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 244 (6th Cir. 2018).

Objections disputing the general correctness are improper. Spencer v.

Bouchard, 449 F.3d 721, 725 (6th Cir. 2006), abrogated on other grounds

by Andres v. Comm’r of Soc. Sec., 733 F. App’x 241 (6th Cir. 2018).

Moreover, objections must be clear so that the district court can “discern

those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995) (citing Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)).




                                     5
       III. Analysis

              “[T]he First Amendment protects a public employee’s right, in

certain circumstances, to speak as a citizen addressing matters of public

concern.” Garcetti v. Ceballos, 547 U.S. 410, 417 (2006) (citing cases);

Connick v. Myers, 461 U.S. 138, 143–44 (1983). To state a claim for First

Amendment retaliation, a public employee “must satisfy three

requirements:” He must plead that (1) he spoke as a private citizen (2) on

a matter of public concern, and (3) “that his speech interest outweighs

the ‘interest of the State, as an employer, in promoting the efficiency of

the public services it performs through its employees.’” Mayhew v. Town

of Smyrna, 856 F.3d 456, 462 (6th Cir. 2017) (citations omitted) (quoting

Evans-Marshall v. Bd. of Educ., 624 F.3d 332, 338 (6th Cir. 2010)). This

third factor is known as the Pickering balancing test. See Farhat v. Jopke,

370 F.3d 580, 593 (6th Cir. 2004) (quoting Pickering v. Bd. of Educ., 391

U.S.              563,             568             (1968)).2   Plaintiff   objects   to   the   report   and

recommendation’s analysis of the first requirement in his second

objection, and the defendants do the same in their sole objection;

                                                            
        Plaintiff must also plead that he suffered an adverse action and the protected
              2

speech caused the adverse action, id. at 588 (citing Leary v. Daeschner, 349 F.3d 888,
897 (6th Cir. 2003)), but these issues are not in dispute.

                                                                    6
plaintiff’s first and third objections are to the analysis of the second

requirement; plaintiff’s fourth and sixth objections are to the analysis of

the third requirement; and plaintiff’s fifth objection is to the qualified

immunity analysis.

                      A. Whether Plaintiff Spoke as a Private Citizen

                                     i. Plaintiff’s Objection No. 2

              Plaintiff argues that the Magistrate Judge erred when he

considered the impetus, setting, and audience of the speech to determine

that plaintiff did not speak on matter of public concern. (Dkt. 14 at 3–4.)

Specifically, he contends that whether the speech was communicated

privately is not determinative. (Id.) But the Magistrate Judge properly

considered the impetus, setting, and audience of plaintiff’s email to

determine whether he spoke as a private citizen—not whether his speech

was on a matter of public concern.3 (Dkt. 12 at 14.) However, the Court




                                                            
         In Weisbarth v. Geauga Park District, the setting, impetus, and audience of
              3

the speech was considered to determine whether the plaintiff spoke as a private
citizen. 499 F.3d 538, 546 (6th Cir. 2007). But in Perry v. McGinnis, the court
determined that whether the speech was communicated privately did not affect the
analysis of whether the plaintiff spoke on matter of public concern. 209 F.3d 597, 608
(6th Cir. 2000) (citing Givhan v. W. Line Consol. Sch. Dist., 439 U.S. 410, 415–16
(1979)). These two distinct inquiries must be considered separately. See Boulton v.
Swanson, 795 F.3d 526, 534 (6th Cir. 2015) (citing cases).
                                                               7
departs from the report and recommendation upon de novo review and

finds that plaintiff spoke as a private citizen.

      An individual speaks as a public employee when the speech was

“ma[de] pursuant to his . . . official responsibilities.” Garcetti, 547 U.S. at

424. In Lane v. Franks, this inquiry was formulated as “whether the

speech at issue is itself ordinarily within the scope of an employee’s

duties, not whether it merely concerns those duties.” 573 U.S. 228, 240

(2014). The Sixth Circuit further clarified, stating that the question is

whether the speech was “made in furtherance of the ordinary

responsibilities of employment.” Mayhew, 856 F.3d at 464 (quoting

Boulton, 795 F.3d at 534). This is a “practical” inquiry that encompasses

“ad hoc or de facto duties,” as well as formal “written job description[s].”

Fox v. Traverse City Area Pub. Schs. Bd. of Educ., 605 F.3d 345, 348 (6th

Cir. 2010) (emphasis omitted) (citing Weisbarth, 499 F.3d at 544). Courts

analyze “non-exhaustive” “‘who, where, what, when, why, and how’

considerations” to determine when speech is made in furtherance of the

ordinary responsibilities of employment. Haddad v. Gregg, 910 F.3d 237,

246–47 (6th Cir. 2018) (quoting Mayhew, 856 F.3d at 464). These

considerations have also been formulated as the formal “employment


                                      8
duties, the speech’s impetus; its setting; its audience; and its general

subject matter.” Mayhew, 856 F.3d at 646; Weisbarth, 499 F.3d at 546.

     For example, in Garcetti, the speech in question arose under formal

“official responsibilities” because an internal memorandum a deputy

district attorney wrote recommending dismissal of a case was a key

component of a district attorney’s job. 547 U.S. at 422, 424. In other

words, making such recommendations would have appeared in his formal

job description. Relatedly, the Sixth Circuit in Haynes v. City of

Circleville, 747 F.3d 357 (6th Cir. 2007), and Weisbarth considered ad hoc

duties. In Haynes, a police officer’s communication with his supervisor

about his formal duties—there, a memorandum cataloguing his

grievances about canine program changes—was necessarily related to his

formal duties, and so he was speaking as a public employee. See 747 F.3d

at 364–65. The police officer in Haynes also spoke pursuant to ad hoc

duties when, upon instructions from his supervisor to send canine

equipment back, he impertinently wrapped the equipment like a

Christmas gift and addressed it to his supervisor. See id. The same was

so in Weisbarth, where a park ranger spoke about “morale and

performance issues” with a consultant that her department had hired to


                                    9
make a recommendation. See 499 F.3d at 544. Ad hoc duties may

therefore flow from professional requirements or work-related impetuses.

              Plaintiff successfully pleads that he spoke as a private citizen

because there is no indication the email was sent in furtherance of his

duties—formal, de facto, or ad hoc. It is impossible to infer from the

complaint that plaintiff had any duties other than the usual duties of a

CO. Presumably, his duties were to address the inmates’ well-being and

safety and security at JCF.4 Unlike Garcetti, plaintiff’s email addressing

the abuse of sick time is not a formal responsibility that would be in his

written job description. There is also nothing in the complaint that

suggests he had unofficial administrative or human resources duties

such that they were de facto professional responsibilities.

              The email also is not related to furthering plaintiff’s ordinary

employment responsibilities or in response to a work-related impetus

such that he had an ad hoc duty to send the email. Unlike Haynes,


                                                            
          It appears that the report and recommendation may not have construed the
              4

complaint in the light most favorable to plaintiff, including drawing all reasonable
inferences in favor of plaintiff, Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir.
2012), when it stated: “[W]hile the Court suspects that communications about abuse
of sick time is not a standard responsibility of a Corrections Officer, it recognizes that
ad hoc or de facto duties can fall within the scope of an employee’s official
responsibilities.” (Dkt. 12 at 11 (quotations omitted).) Such an inference is in favor of
defendants and cannot be drawn at this stage of the litigation.
                                                               10
plaintiff was not communicating about his formal duties as a CO. Nor

was he was responding to a supervisor’s command or a departmental

action as in Haynes and Weisbarth, even though his email is similar in

tone to the Haynes’ plaintiff’s giftwrap incident; it is crucial that there

was no professional impetus for plaintiff’s speech. According to

defendants, plaintiff was not permitted to use the listserv and so it is

difficult to see how plaintiff’s email could have been in furtherance of his

ordinary duties. Moreover, the email was about Christmas, Christianity,

complaints about the union, and various gripes and grievances with

plaintiff’s coworkers that could not have been related to furthering any

official or unofficial job duty of a CO. Presumably, all employees have an

ad hoc duty to respect JCF policies, such as the sick leave policy, but the

email was not about plaintiff’s own compliance with the policy. Rather, it

was a mass email about global compliance with the policy. Plaintiff had

no formal, de facto, or ad hoc duty to send this email, and so the email

was not in furtherance of his ordinary security and safety duties.

     The appropriate formulation of the Garcetti-Lane inquiry is:

whether “speech that an employee made [is] in furtherance of the




                                    11
ordinary responsibilities of his employment.”5 Boulton, 795 F.3d at 534.

The Magistrate Judge did not consider whether the speech was made in

furtherance of plaintiff’s employment responsibilities. Where a plaintiff

has already plausibly pleaded that the speech was not in furtherance of

his ordinary employment responsibilities, it is unnecessary to consider

the other Weisbarth factors, such as the subject matter, setting, and

audience of the speech in question. Cf. Lane, 573 U.S. at 240 (holding

that a plaintiff does not speak as a public employee merely because he

learned of the subject matter of his speech “by virtue of his public

employment); Boulton, 795 F.3d at 533 (stating that the fact that the

employee could not have made the speech but for his public employment

is insufficient to demonstrate a plaintiff spoke as a public employee). For

these reasons, the objection is sustained, and the report and

recommendation is not adopted to the extent it finds that plaintiff spoke

as a public employee.




                                                            
        Specifically, Boulton recognized that Lane narrowed Garcetti, holding that
              5

Garcetti’s language that “[r]estricting speech that owes its existence to a public
employee’s professional responsibilities does not infringe” an employee’s First
Amendment right must “be read narrowly as speech that an employee made in
furtherance of the ordinary responsibilities of his employment.” Id. at 532, 534
(emphasis added)).
                                                               12
              ii. Defendant’s Objection No. 1

     Defendants object to preserve their right to appeal the Magistrate

Judge’s “assumption that Plaintiff was speaking as a private citizen.”

(Dkt. 13.) This objection is improper because it does not specifically

identify an error the Magistrate Judge made. The objection is overruled.

        B. Whether Plaintiff Spoke on a Matter of Public Concern

              i. Plaintiff’s Objection No. 3

     Plaintiff asserts that the Magistrate Judge did not consider

plaintiff’s email as “mixed speech” when he evaluated whether plaintiff

spoke on a matter of public concern. To determine whether speech is on

a matter of public concern, courts examine “the point or focus of the

speech” and “whether the point ‘relat[es] to any matter of political, social,

or other concern to the community.’” Gillis v. Miller, 845 F.3d 677, 689

(6th Cir. 2017) (quoting Rodgers v. Banks, 344 F.3d 587, 600 (6th Cir.

2003) (alterations in original)); Chappel v. Montgomery Cty. Fire Prot.

Dist. No. 1, 131 F.3d 564, 576 (6th Cir. 1997). Speech that is “incidentally

. . . conveyed” or a “passing reference” to a matter of public concern is

insufficient. Id. at 686, 689 (citations omitted). Internal activities of a

public employer may address matters of public concern, Perry, 209 F.3d


                                     13
at 609 (holding an internal grievance about racial discrimination

addressed a matter of public concern), as can the management of public

organizations and public monies, Chappel, 131 F.3d at 578–79 (holding

that an employee’s criticisms of board management, including the

misappropriation of funds, was a matter of public concern); Marohnic v.

Walker, 800 F.2d 613, 616 (6th Cir. 1986) (holding a speech that

“concerned fraudulent billing by the Board” was a matter of public

concern). To succeed under a mixed speech theory, only some of the

speech must touch on a matter of public concern. See Bonnell v. Lorenzo,

241 F.3d 800, 812 (6th Cir. 2001). To determine whether some of the

speech touches on a matter of public concern, courts focus on the content

of the speech. Vaughn v. Lawrenceburg Power Sys., 269 F.3d 703, 716

(6th Cir. 2001) (“[W]e generally look to what was said, rather than why

it was said.”)

      The subject matter of plaintiff’s email is personal grumbling that

raises the distant inference that JCF employees abusing leave polices

could lead to a management and fiscal problem for MDOC, a public

organization that is run with public monies. But the focus of the email is

clear from its content: to criticize his coworkers for inconsiderately taking


                                     14
sick leave around the holidays at plaintiff’s expense and to complain that

the administration and the union failed to intervene. Nowhere does he

mention the fraudulent or wasteful use of public monies or the

irresponsible management of JCF or MDOC as public organizations due

to the lackadaisical use of sick leave. In Perry, Chappel, and Marohnic,

the focus of the speech was about management of public funds and

organizations. Plaintiff’s email does not mention public funds or the

mismanagement of JCF or MDOC as public organizations. Not even part

of his email addresses a matter of public concern.

     Plaintiff recharacterizes his email in his complaint and his

objections to bring his email within the gamut of First Amendment

protection. But in his complaint, plaintiff only offers bare legal

conclusions that there was “fraud” and “corruption” at JCF related to the

use of sick time. (Dkt. 1 at 2.) In his objection, plaintiff argues that the

Magistrate Judge erred when he did not consider that forty employees

called in sick on Christmas day and “the 100’s of sick time usage

demonstrating a misuse of public funds and fraud.” (Dkt. 14 at 4–5.)

However, the Court may only consider the factual allegations in

plaintiff’s complaint and documents his complaint relies on at this stage


                                    15
of the litigation. Neither the complaint nor the email reference the

statistics that plaintiff cites to in his response. Therefore, the Court

cannot consider them. For these reasons, plaintiff’s objection is overruled.

               ii. Plaintiff’s Objection No. 1

        Plaintiff argues that the Magistrate Judge did not properly analyze

whether he spoke on a matter of public concern because he did not permit

fact discovery under Federal Rule of Civil Procedure 12(b)(6). (Dkt. 14 at

2–3.) Rule 12(b)(6) requires the Court to assume that all of plaintiff’s

well-pleaded facts are true, Keys, 684 F.3d at 608, and then apply the law

to determine if plaintiff has stated a plausible claim for which relief can

be granted based on those facts, see Ashcroft v. Iqbal, 556 U.S. 662, 680–

84 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564–70 (2007). A

complaint with deficient factual allegations will “not unlock the doors of

discovery for plaintiff” at the pleading stage. Iqbal, 556 U.S. at 678–79.

In other words, plaintiff is not entitled to fact discovery on whether he

spoke on a matter of public concern simply because he filed a complaint.

He must make factual allegations in his complaint that would satisfy the

elements of a First Amendment retaliation claim if they were proven

true.


                                      16
      Plaintiff offers Rookard v. Health and Hospitals Corp., 710 F.2d 41

(2d Cir. 1983), Perry, and Weisbuch v. County of Los Angeles, 119 F.3d

778 (9th Cir. 1997), in support of his argument that he is entitled to

discovery, but these cases are distinguishable. Rookard addresses

discovery in the context of a bench trial, 710 F.2d at 43; and Perry and

Weisbuch address the necessity of discovery in some cases on a motion to

dismiss for the third requirement of a First Amendment retaliation

claim, the Pickering balancing test, Perry, 209 F.3d at 607 (“In many

cases, due to inadequate factual development, the [Pickering] balancing

test ‘cannot be performed on a 12(b)(6) motion.’” (quoting Weisbuch, 119

F.3d at 783)). Plaintiff’s case is not at the trial stage, nor does he object

to the lack of fact discovery for the Pickering balancing test. Plaintiff fails

to state a claim for First Amendment retaliation because his email is not

on a matter of public concern, and no amount of discovery will change the

content of the original email. The objection is overruled.

         C. Pickering Balancing Test

               i. Plaintiff’s Objection No. 4

      Plaintiff disagrees with the Magistrate Judge’s balancing of the

Pickering factors, particularly the characterization of plaintiff’s email’s


                                      17
language when the Magistrate Judge considered the state’s interest.

(Dkt. 14 at 5.) This objection is improper because plaintiff does not

identify an error by the Magistrate Judge; he simply disagrees with the

Magistrate Judge’s conclusion. It is also moot because plaintiff did not

speak on a matter of public concern, even considering his mixed speech

argument. Therefore, the Court cannot reach the Pickering balancing test

because plaintiff has no interest to weigh since his First Amendment

rights were not violated by defendants. See Mayhew, 856 F.3d at 462. The

objection is denied.

             ii. Plaintiff’s Objection No. 6

     Plaintiff asserts that the Magistrate Judge did not consider the fact

that plaintiff was at home when he sent the email. The Magistrate Judge

did consider plaintiff’s allegation that he sent the email from home when

the Magistrate Judge examined whether plaintiff spoke as a private

citizen or a public employee. (Dkt. 12 at 10–13.) However, plaintiff seems

to object to the Magistrate Judge’s application of the Pickering balancing

test. He cites Connick for the proposition that his location when he sent

the email could impact the Pickering analysis. (Dkt. 14 at 8 (citing

Connick, 461 U.S. at 153 n.13).) As stated previously, this objection is


                                    18
moot because defendants did not violate plaintiff’s First Amendment

rights, and so the Court cannot reach the Pickering balancing test.

     To support his argument, plaintiff cites law holding that speech

does not need to be communicated publicly to be a matter of public

concern and that the key inquiry is the focus of the speech. E.g., Jennings

v. Wayne Cty., No. 12-10392, 2015 U.S. Dist. LEXIS 126906, at *40 (E.D.

Mich. Sept. 22, 2015) (considering Perry, Chappel, and Givhan). The

Court’s de novo review is consistent with these cases, and plaintiff’s

reliance upon them in the context of the Pickering balancing test is

misplaced. The objection is overruled.

        D. Plaintiff’s Objection No. 5

     Plaintiff argues that it was improper for the Magistrate Judge not

to engage in a qualified immunity analysis, and that the Magistrate

Judge did not consider plaintiff’s claims against defendants in their

personal capacities. First, based on the Court’s conclusion that plaintiff

did not speak on a matter of public concern, there has been no

constitutional violation. Therefore, the question of qualified immunity is

moot. See Higgason v. Stephens, 288 F.3d 868, 876 (6th Cir. 2002).




                                    19
      Second, the report and recommendation, as well as the Court’s de

novo review here, addresses plaintiff’s claims in their individual capacity.

Because plaintiff is correct that sovereign immunity only applies to the

state and state officials sued in their official capacity, Will v. Mich. Dep’t

of State Police, 491 U.S. 58, 70–71 & n.10 (1989), there were no other

claims left to consider except the claims against the individuals. The

report and recommendation considers sovereign immunity after

analyzing the First Amendment retaliation claim on the merits, but the

analysis of a § 1983 claim against individual defendants in their personal

capacities is the same, regardless of the capacity they are sued in. For

these reasons, the objection is overruled.

   IV.   Conclusion

      Accordingly, the report and recommendation (Dkt. 12) is

ADOPTED IN PART as to all recommendations except that plaintiff

spoke as a public employee, and defendants’ motion to dismiss (Dkt. 7) is

GRANTED.

      IT IS SO ORDERED.

Dated: February 20, 2019                  s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge

                                     20
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on February 20, 2019.
                                       s/Karri Sandusky on behalf of
                                       SHAWNA BURNS
                                       Case Manager




                                  21
